Title: To George Washington from Valentine Crawford, 23 March 1775
From: Crawford, Valentine
To: Washington, George



Dear Colo.
Mount Varnon March 23d 1775

I Came to this place on fryday Evening and I Should have Com down Sooner But I Never Recved your Drafts till a fews days before I Came down and thinking you Might be gon to the Con grass I thought it advisable to Send them to you by Capt.

Rutherford as you Might Meet with Mr Lewis there and have the plats Examenid by Lewis your Selfe.
I hope you will Excuse My Not breng down all My acounts and Expencs in Trancating of your bisness over the Mount b⟨mutilated⟩ as it is Not in My power to setle till I have Som Conversation with your Selfe and then I will I am in great hopes Setle Every thing to your Satisfaction as I am in formed there has been vi⟨sc⟩is storeys told you In Regard to My Conduct but Had you been on the spot your Selfe it would have Confused you to heard the Complaints of the distresed poor people that Came to My fort and I frequenly Desired of Mr Semson to take the Sarvants and Employ them att worke att your mill ⟨mutilated⟩ and said they would Run away ⟨mutilated⟩ and the Man that Run away I Sent two men after him and found Each of them Horses and Money to Bere there Expens The one went to baltemore and the other down through virginia which were gon Near three weeks and I Could Not get the axact amount of there expencis but it will be verey modest. But I hope to be down Som time in June and I will I hope Setle Every thing to your Satisfaction and as you Ever been a good frend to me and all My fameley and am in hopes for your Kiness to Me you Shall Never Sufer as I am fully Convencd it will be in My power to pay Everey Man I owe one Shilling by Next fall if My Life is Spared If I Cant Reas that Money for fowler I will you May depend deliver My Selfe up to the gaol and Clear you but you May depend with out Som enfortenat acedence hapen Me I shall be able to ⟨mutilated⟩se Considrable Som by fall as I have got so much god Land for Saill that will Comand Money I should have waited till you Com home but I wanted to get home Emedently and you May depend Everey Esestance in My power I will give to Mr Cleveland in fiting of him out or down the River and when I Com down in June I will bring a State of Every thing I did for you and hope to give you full Satisfaction for Every frendship done for your frend and Most Hble Sert

Vale: Crawford


N.B. I have Left your Honour a belt of peace Which I hope you will Recve from yrs V.C.

